   Case 1:18-cv-01582-CCB Document 62 Filed 11/05/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

        CHAMBERS OF                                                                 U.S. COURTHOUSE
     CATHERINE C. BLAKE                                                        101 WEST LOMBARD STREET
UNITED STATES DISTRICT JUDGE                                                  BALTIMORE, MARYLAND 21201
                                                                                       (410) 962-3220
                                                                                     Fax (410) 962-6836


                                       November 5, 2020


 MEMORANDUM TO COUNSEL

        Re:      Erika Hernandez, et al. v. Woodstock Bar & Grill LLC, et al.
                 Civil Action No. CCB-18-1582

 Dear Counsel:

        In light of the parties’ prospective settlement, the pending motion to join a
 defendant and file an amended complaint (ECF 49) is Denied without prejudice to
 renewal if the settlement is not finalized.

        Despite the informal nature of this ruling, it shall constitute an Order of
 Court, and the Clerk is directed to docket it accordingly.

                                               Sincerely yours,


                                                      /S/
                                               Catherine C. Blake
                                               United States District Judge
